Citation Nr: 0603562	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the cervical and thoracic segments of the spine.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1997 to 
October 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

To support his claim, the veteran has since testified in 
November 2005 at a 
video-conference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  The transcript of that proceeding 
is of record.

In a November 2005 written statement, and again at his video-
conference hearing, the veteran withdrew his claim for 
service connection for residuals of a left shoulder injury.  
So his only remaining claim on appeal concerns purported 
residuals of injuries to the cervical and thoracic segments 
of his spine.  See 38 C.F.R. § 20.204(b), (c) (2005).

Unfortunately, however, this claim must be further developed 
before being decided.  So, for the reasons discussed below, 
the Board is remanding this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  While the Board realizes the 
RO provided a letter in July 2001 explaining the type of 
information and evidence necessary to substantiate the claim, 
and a copy of some of the regulations implementing the VCAA 
in the May 2004 statement of the case (SOC), the RO failed to 
provide the veteran with an adequate explanation of the 
provisions of the VCAA, including notice of his rights and 
responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Additionally, while the Board also acknowledges the veteran 
was afforded a VA examination in February 2005 to determine 
the nature, severity, and etiology of his cervical and 
thoracic spine disorder, the medical evidence remains unclear 
as to whether he actually has present disability in these 
areas and, even assuming he does, whether it is causally or 
etiologically related to his service in the military, 
including specifically to his January 1999 snow shoveling 
incident.

The VA physician that examined the veteran in February 2005 
concluded, based on a review of the records, history taken, 
and physical evaluation, that his January 1999 injury while 
in the military did not result in permanent disability.  
The VA examiner said the veteran mainly has intermittent 
flare-up of pain in his upper thoracic region, which 
occasionally limits his activities, but he is able to work 
full time and the duration of his flare-up is limited to 
about one day.

On the other hand, a private orthopedic surgeon, David Sopa, 
D.O., F.A.A.O.S., has indicated the veteran has chronic 
musculoskeletal degeneration in his thoracic spine and a 
herniated disc at T7-8 and T8-9 with spinal cord encroachment 
related to the 1999 injury in question.

Obviously, these doctors came to very different conclusions 
- both in terms of the extent of the veteran's current 
impairment and the cause of it.

The veteran's service medical records indicate he was treated 
in January 1999 for pain between his shoulders from shoveling 
snow.  His military service ended later that year, in October 
1999.

A July 2004 record from First State Health shows thoracic 
segmental dysfunction, traumatic arthritis of the spine, and 
intercostal arthritis.  An August 2004 VA treatment record 
indicates the veteran had mild scoliosis of the mid-thoracic 
area, with convexity to the right, and chronic mid-thoracic 
pain with myofascial strain.  An October 2004 VA MRI report 
shows the veteran had a small central soft disc herniation at 
C5-6, which barely indented the thecal sac, and disc 
herniations at T7-8 and T8-9.  A December 2004 VA treatment 
note indicates these disc herniations are due to a prior 
injury.

So the veteran should be re-examined, preferably by a 
different VA physician than the one who examined him in 
February 2005 (in the sense of fairness), to obtain a medical 
opinion reconciling the conflicting ones presently on file.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter.  The 
letter must:  (a) inform him about the 
information and evidence not of record 
that is necessary to substantiate his 
claim of entitlement to service 
connection for residuals of injuries to 
the cervical and thoracic segments of 
his spine; (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Schedule the veteran for another VA 
orthopedic examination (preferably by a 
different physician than the one who 
examined him in February 2005) 
to determine the nature, severity, and 
etiology of his cervical and thoracic 
spine disorders.  Have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, to 
assist in making this important 
determination.  This includes a complete 
copy of this remand.  The examiner should 
conduct all necessary diagnostic testing 
and evaluation.

Based on the review of the claims file, 
history taken, and physical evaluation, 
the examiner should indicate:  (1) 
whether the veteran currently has any 
disorders involving the cervical and 
thoracic segments of his spine; (2) if he 
does, indicate the specific diagnosis; 
and (3) indicate whether it is at least 
as likely as not the current diagnosis is 
causally or etiologically related to his 
military service - including, 
specifically, to his asserted January 
1999 injury while shoveling snow.  



This determination should take into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  This includes consideration of 
the results of the February 2005 VA 
examination versus the statement from the 
private orthopedic surgeon, David Sopa, 
D.O., F.A.A.O.S.  If an opinion resolving 
these conflicting opinions cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If his claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the claim to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

